EXHIBIT A
            Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

CAPELLA PHOTONICS, INC.,

                        Plaintiff.                         JURY TRIAL DEMANDED

vs

CISCO SYSTEMS, INC.,

                  Defendant.
__________________________________/

                PLAINTIFF CAPELLA PHOTONICS, INC.’S COMPLAINT
                          FOR PATENT INFRINGEMENT
                         AND DEMAND FOR JURY TRIAL

       Plaintiff Capella Photonics, Inc. (“Capella”), by and through its counsel, files this

complaint for patent infringement and demand for jury trial (“Complaint”) against Cisco

Systems, Inc. (“Cisco” or “Defendant”).

       Capella alleges as follows:

                                              PARTIES

       1.       Capella is a Delaware corporation with a principal place of business at 5390

Hellyer Ave, San Jose, CA 95138.

       2.       On information and belief, Cisco is a California corporation with its principal

place of business at 170 West Tasman Dr., San Jose, CA 95134. On information and belief,

Cisco has a place of business at 8336 NW 56th St., Doral, FL 33166-4020.

                                     JURISDICTION AND VENUE

       3.       This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331

and 1138(a).

             LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                        Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
             Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 2 of 8



        4.       This court has personal jurisdiction over Cisco at least by virtue of Cisco having

engaged in substantial and not isolated business activity in this state and also by having engaged

in acts of infringement in this state and specifically in this District.

        5.       Defendant is subject to personal jurisdiction by this Court under Florida law,

including under Florida’s long-arm statute, F.S. 48.193 (1)(a)(1)-(2), and/or (2).

        6.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§1391(b)-(d) and

1400(b).

                                      THE PATENTS IN SUIT

        7.       Founded in 2000, Capella is a pioneer of optical switching technologies for use in

optical transmission networks. Capella has designed, developed, produced and sold switching

devices for optical transmission networks, including its CR50™ and CR100™ products.

        8.       As a result of many years of research and development, Capella has been granted

an extensive portfolio of patents, including but not limited to those in suit.

        9.       Capella is the owner of United States Patent No. RE42,368 (the “’368 patent”),

titled Reconfigurable Optical Add-Drop Multiplexers with Servo Control and Dynamic Spectral

Power Management Capabilities. The ‘368 patent was lawfully and duly issued on May 17,

2011. The ‘368 patent is a reissue of United States Patent No. 6,879,750. A true and correct

copy of the ’368 patent is attached hereto as Exhibit A.

        10.      Capella is the owner of United States Patent No. RE42,678 (the “’678 patent”),

titled Reconfigurable Optical Add-Drop Multiplexers with Servo Control and Dynamic Spectral

Power Management Capabilities. The ‘678 patent was lawfully and duly issued on September 6,

2011. The ‘678 patent is a reissue of United States Patent No. RE39,397, which is a reissue of

United States Patent No. 6,625,346. A true and correct copy of the ’678 patent is attached hereto

as Exhibit B.
                                                  2
              LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
          Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 3 of 8



       11.      Capella holds the right to sue and to recover damages for infringement, including

past infringement, of each of the ‘368 and ‘678 patents (collectively, the “Patents-in-Suit”).

                                    FACTUAL BACKGROUND

       12.      Optical fiber is used by telecommunications companies to transmit telephone

signals, Internet communications, and cable television signals.          Optical fiber is a fast and

efficient medium for conducting data in the form of light. Various wavelengths of light travel

along optical fiber at the same time, with each wavelength carrying specific data intended for

delivery to a specific location.      An optical fiber is able to carry Internet traffic, cellular

communications, and digital television transmissions simultaneously by using different

wavelengths of light to carry the data.

       13.      Networks using optical fiber cover Florida and span the United States. Networks

on a continent or within a country form a grid. Line segments of fiber optic cable intersect at

hubs or nodes. At these hubs or nodes, there are switching devices. In modern networks, such as

those traversing Florida and the United States, switching is accomplished in the optical domain

by a reconfigurable optical add drop module (“ROADM”).

       14.      ROADMs are the backbone of advanced fiberoptic networks because they route,

or switch, signals traveling along fiber optic cables in the directions they need to go. The

switching occurs on the wavelength level, which means that a ROADM can separate all the

wavelengths of light entering the device and direct them to go in different directions depending

on the ROADM’s configuration.             ROADMs can drop certain wavelengths from a fiber

altogether, if so directed, and can also add new wavelengths onto fibers. ROADMs can also

control flow across fiber optic cables. If traffic along one cable is particularly heavy at certain

times, then a ROADM can manage that load by sending traffic along one fiber at certain times

and another fiber at other times.
                                                 3
             LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                        Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
          Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 4 of 8



       15.      The development of ROADMS and their subsequent introduction into networks

enabled video to be sent over the Internet. Before ROADMs, service providers had to use

Optical to Electrical to Optical switches (“OEO switches), which meant that data carried along

optical cables had to be converted into electrical signals to be routed. In addition, OEO switches

were very slow and expensive and took up space the size of a refrigerator.                The service

providers’ introduction of ROADMs into their networks in about 2005 changed this, by allowing

video to be transmitted at the speed of light through the ROADM instead of at the speed of

electronics which is about 1000 times slower. The cost was also reduced significantly and the

size changed from a refrigerator to a small book.

       16.      As their name suggests, ROADMs are reconfigurable, which means that they can

be adjusted to send traffic or wavelengths in different directions at different times.

       17.      To ensure network reliability, ROADMs are subjected to a lengthy approval

process before they are deployed. In addition, for most networks, more than one vendor is

selected. As a result, the ROADMs that are selected for use in optical networks in the United

States tend to be interchangeable on one or more levels.

       18.      On information and belief, Defendant supplies ROADMs for optical networks

deployed in Florida and specifically in this District.

                                            COUNT I
                                 (Infringement of the ’368 Patent)

       19.      Paragraphs 1-18 are incorporated by reference as if fully set forth herein.

       20.      Capella is informed and believes, and thereon alleges, that Cisco has directly

infringed and continues to directly infringe, literally and/or under the doctrine of equivalents, the

’368 patent by making, using, selling, offering to sell and/or importing optical ROADM products

that incorporate a wavelength selective switch (“WSS”), including but not limited to Cisco’s

                                                 4
             LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                        Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
          Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 5 of 8



ONS 15454 MSTP, which offers a fully integrated ROADM solution (further described at

www.cisco.com/en/US/prod/collateral/optical/ps5724/ps2006/ps5320/product_data_sheet0900ae

cd803fc52f_ps13234_Products_Data_Sheet.html), Cisco’s NCS 2000, and Cisco’s ONS 15200

(“the Infringing Products”).

       21.      Capella has suffered and will continue to suffer damage as a result of Defendant’s

infringement of the ‘368 patent in an amount to be proven at trial.

       22.      Upon information and belief, any manufacturing, sales, offers for sale, uses, or

importation by Defendant of the Infringing Products reflects a deliberate and conscious decision

to infringe the ‘368 patent or, at the very least, a reckless disregard of Capella’s patent rights.

Defendant’s infringement after that date has been willful and Capella is entitled to treble

damages and attorneys’ fees and costs incurred in this action, along with prejudgment interest

under 35 U.S.C. §§ 284, 285.

       23.      Defendant will continue to infringe the ‘368 patent unless and until it is

preliminarily and permanently enjoined by this Court.

       24.      Defendant’s acts of infringement have caused and will continue to cause

irreparable harm to Capella unless and until Defendant is enjoined by this Court.

                                           COUNT II
                                 (Infringement of the ’678 Patent)

       25.      Paragraphs 1-18 are incorporated by reference as if fully set forth herein.

       26.      Capella is informed and believes, and thereon alleges, that Defendant has directly

infringed and continues to directly infringe, literally and/or under the doctrine of equivalents, the

‘678 patent by making, using, selling, offering to sell and/or importing optical ROADM products

that incorporate a wavelength selective switch (“WSS”), including but not limited to the

Infringing Products.

                                                 5
             LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                        Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
           Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 6 of 8



        27.      Capella has suffered and will continue to suffer damage as a result of Defendant’s

infringement of the ‘678 patent in an amount to be proven at trial.

        28.      Upon information and belief, any manufacturing, sales, offers for sale, uses, or

importation by Defendant of the Infringing Products reflects a deliberate and conscious decision

to infringe the ‘678 patent or, at the very least, a reckless disregard of Capella’s patent rights.

Defendant’s infringement after that date has been willful and Capella is entitled to treble

damages and attorneys’ fees and costs incurred in this action, along with prejudgment interest

under 35 U.S.C. §§ 284, 285.

        29.      Defendant will continue to infringe the ‘678 patent unless and until it is

preliminarily and permanently enjoined by this Court.

        30.      Defendant’s acts of infringement have caused and will continue to cause

irreparable harm to Capella unless and until Defendant is enjoined by this Court.

                                       EXCEPTIONAL CASE

        31.      The allegations contained in paragraphs 1-30 above are repeated and realleged as

if fully set forth herein.

        32.      Based on, among other things, the facts alleged in paragraphs 1-30, including

Defendant’s intentional use of the Patents-in-Suit, Defendant’s knowledge of its infringement,

and Defendant’s continued direct and/or indirect infringement, this case is exceptional under 35

U.S.C. § 285, and Capella is entitled to its reasonable costs and expenses of litigation.

                                      REQUEST FOR RELIEF

        WHEREFORE, Capella respectfully requests that this Court enter a judgment:

        (a)      Declaring that Cisco has infringed the ’368 patent;

        (b)      Declaring that Cisco has infringed the ’678 patent;


                                                  6
              LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
             Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 7 of 8



       (c)       Awarding Capella damages adequate to compensate it for Cisco’s past

infringement and any continuing or future infringement of the Patents-in-Suit up until the date

such judgment is entered, including pre-judgment and post-judgment interest, costs, and

disbursements as justified under 35 U.S.C. § 284 and, if necessary to compensate Capella for

Cisco’s infringement adequately, an accounting;

       (d)       An order preliminarily and permanently enjoining Cisco and its affiliates,

subsidiaries, officers, directors, employees, agents, representatives, licensees, successors,

assigns, and all those acting for them and on their behalf, or acting in concert with them directly

or indirectly, from further acts of infringement of the Patents-in-Suit;

       (e)       Declaring that this case is exceptional under 35 U.S.C. § 285 and awarding

Capella its reasonable costs and expenses of litigation, including attorneys’ and experts’ fees;

and

       (f)       Awarding Capella such equitable, other, different, and additional relief as this

Court deems equitable and proper under the circumstances.

                                   DEMAND FOR JURY TRIAL

       Capella hereby demands trial by jury on all claims and issues so triable.



Date: February 12, 2014                    Respectfully submitted,

                                           LOTT & FISCHER, PL

                                           s/ Ury Fischer
                                           Ury Fischer
                                           Florida Bar No. 048534
                                           E-mail: ufischer@lottfischer.com
                                           Leslie J. Lott
                                           Florida Bar No. 182196
                                           E-mail: ljlott@lottfischer.com
                                           Adam Diamond
                                           Florida Bar No. 091008
                                                  7
              LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 3:14-cv-03348-EMC Document 1 Filed 02/12/14 Page 8 of 8



                              E-mail: adiamond@lottfischer.com
                              355 Alhambra Circle, Suite 1100
                              Coral Gables, FL 33134
                              Telephone: (305) 448-7089
                              Facsimile: (305) 446-6191

                              and

                              Robert D. Becker*
                              California Bar No. 160648
                              E-mail: rbecker@manatt.com
                              Susanna L. Chenette*
                              California Bar No. 257914
                              E-mail: schenette@manatt.com
                              MANATT, PHELPS & PHILLIPS, LLP
                              1841 Page Mill Road, Suite 200
                              Palo Alto, CA 94304
                              Telephone:     (650) 812-1300
                              Facsimile:     (650) 213-0260
                              * pro hac admission to be sought

                              Attorneys for Plaintiff Capella Photonics, Inc.




                                     8
 LOTT & FISCHER, PL • 355 Alhambra Circle • Suite 1100 • Coral Gables, FL 33134
            Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
